Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
	         Applicant's election with traverse of invention II, claims 10-25 in the reply filed on 11/02/2022 is acknowledged.  The traversal is on the ground(s) that, according to the applicant that there is no serious burden on the examiner if the restriction were not required.
This is not found persuasive because the following:
MPEP 808 cites the reasons for insisting upon a restriction requirement.  The examiner not only showed separate classification but also showed the reasoning why the existing groups of inventions were restrictable (i.e, process/apparatus; combination/sub-combination).  The method of group III as claimed can be practiced by a materially different apparatus, such as a vehicle platooning system that includes a leading vehicle in a platooning group and one or more following vehicle in the platooning group.  The Invention I and II are related as combination and sub-combination.  The combination does not require the particulars of the sub-combination, “user’s gesture”, as claimed for patentability.  The sub-combination has separate utility such as a control system onboard an UAV, the control system controls the UAV based on the user’s gesture.
Each group of inventions is shown to be independent from the other.  The examiner has realized a burden exists when more than one invention is claimed and requires numerous class/subclass searches.
The requirement is still deemed proper and is therefore made FINAL.
An action on claims 10-25 follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations of “the single line driving, two line driving, failure and charging includes direction information corresponding to the front side and rear side.”  It is unclear what are “failure” and “charging” that include “direction information” as claimed.
Claim 23 recites the limitations of "the group riding mode” in claim 10.  However, the references in the claim to "the group riding mode” when there is no previous reference in the claim to "a group riding mode” creates uncertainty as to what the claim is referring to.  A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
Claims 24 and 25 are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kama et al., (herein after “Kama”) (US 2020/0142429 A1) and in view of Paek et al. (herein after “Paek”) (US 2014/0005941 A1).
Regarding claim 10, Kama discloses a group travel control system.  The system includes one vehicle that serves as a leader vehicle Vp, and other vehicles travel as follower vehicles Vw (Figure 1; paragraph 0031).  The vehicle Vp consists of at least a notification unit (200) that is configured to outputs sound, display a warning, etc. (paragraph 0044); a communication unit (170) that is capable to establish a communication between the leader vehicle Vp and the follower vehicle Vw (paragraph 0037); the vehicle Vp is configured to store the content of a degree of freedom in the database DB1 (Figure 3, Figure 5; see at least paragraphs 0047, and 0048), and transmit the degree of freedom, which is relevant to the movement of the follower vehicle Vw, to the follower vehicle Vw (see at least abstract, paragraph 0007, and 0016).
Kama is not teaching that “a communicator configured to perform communication with a terminal device to receive a gesture information.”
Paek discloses a system for navigation to dynamic destinations, in which the vehicle (106) might be but not limited to a scooter, a bicycle, a motorcycle (paragraph 0038), wherein the vehicle (106) is a personal automobile operated by the user (102), and that the vehicle (106) communicates with the mobile device (104) as well as the other vehicle (paragraph 0029), wherein the mobile device (104) has the capability of capturing gestures made by the user (102) (paragraph 0043).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the group travel control system of Kama with the teachings as taught by Paek for the advantage of using hand gesture or body motion of the operator on the leading vehicle to control the movement of the follower vehicles.
Regarding claim 11, Paek teaches that the mobile device (104) is designated as a leader in a caravan which includes the leader vehicle and one or more follower vehicles traveling to the same destination (paragraph 0026); wherein the mobile device (104) presents visual content showing whether the follower leaves the trail the caravan is following (paragraph 0067), the leader may call the follower with an appropriate gesture.
Regarding claim 12, Paek teaches the turn-by-turn direction to the leader’s vehicle location relative to the direction of the follower vehicle (paragraph 0027).
Regarding claim 13, Paek further suggests the limitations of “communicator is configured to receive present location information and location information of one or the other personal mobility devices and the controller is configured to recognize direction of the one of the other personal mobility devices based on the received present location and the location information of the one of the other personal mobility devices by the communicator” (see at least abstract; paragraph 0004, two or more devices subscribe to a caravan service that shares location information to enable the members of a caravan to follow a leader to a destination).
Regarding claim 14, the vehicle Vp is configured to transmit the degree of freedom, which is relevant to the movement of the follower vehicle Vw, to the follower vehicle Vw (see at least abstract, paragraph 0007, and 0016).
Regarding claim 16, Kama discloses that the controller (210) controls the notification unit (200) to either output sound, alight that on and blinks an alarm lamp, and display a warning (see Figure 3; paragraph 0044).
Regarding claim 17, Kama discloses that of the other personal mobility devices is moving within a preset range (see Figure 5; at least paragraphs 0048, and 0049). 
Regarding claim 18, Kama discloses that the transmitter is configured to transmit the set degree of freedom to the follower movable body (see abstract).
Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kama (US 2020/0142429 A1), Paek (US 2014/0005941 A1), and further in view of Wendt (US 11,498,478 B2).
Neither Kama nor Paek discloses or even suggests the features of “the personal mobility further comprising: a brake indicator lamp provided on the rear side of the board, a left direction indicator lamp provided on the left side of the board, and a right direction indicator lamp on the right side of the rear side of the board.”
Wendt discloses an electric transport device comprising: a light unit (22) which is located on the rear side of the scooter (10), wherein a light being emitted from the light unit (22) when the braking system (38) on the scooter (10) is applied (column 4, lines 49-66), the scooter (10) further includes the side light (30) provided on the left and right side of the scooter (10) (column 6, lines 4-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kama and Paek by substituting the teachings as taught by Wendt for generating warning light when the personal mobility is brake as well as generating light indicating a left turn or a right turn.


Allowable Subject Matter
Kama discloses a group travel control system.  In Kama, the leader vehicle Vp sets a degree of freedom relevant to the movement of the follower vehicle Vw.  The follower vehicle Vw moves within the range of the set degree of freedom relevant to the movement while following the leader vehicle Vp.  Paek discloses a system and method in which the display on the follower mobile device shows the paths leading from a follower vehicle to a location of a leader vehicle.  The system is further configured to determine whether the follower vehicle left the trail.  If it does, the leader’s mobile device generates an alert to the leader.  Wendt discloses an electric scooter with a lighting system that includes a rear mounted light, and side lights.  However, none of the prior art discloses or even suggests each and every limitation as recited in claims 15, 19, 20, and 23.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, and 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Examiner’s Comments Regarding Another Cited Reference
The U.S. patent application publication No. US 2021/0253193 A1 (Liu reference) discloses a smart electric scooter that is powered by a number of batteries which are charged by a solar panel.  The electric scooter further includes a steering assembly, a location tracking device, a broadcasting transmitter, a receiver, and a control unit that is configured to obtain a target location and the battery charging efficiency at the target location, and identify at least a direction toward the target location if charging efficiency is greater than the current charging efficiency of the battery pack.  Liu is not teaching or suggesting the features of “the personal mobility further comprising: a brake indicator lamp provided on the rear side of the board, a left direction indicator lamp provided on the left side of the board, and a right direction indicator lamp on the right side of the rear side of the board.”
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667